DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112 and 306.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 and 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "The insulating container of claim 1" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, the claim is being interpreted as depending from claim 21. 
Claims 23-30 and 32-40 include similar problems to claim 22. For purposes of further consideration: claim 23 is being interpreted as depending from claim 21; claim 24 is being interpreted as depending from claim 23; claim 25 is being interpreted as depending from claim 23; claim 26 is being interpreted as depending from claim 23; claim 27 is being interpreted as depending from claim 26; claim 28 is being interpreted as depending from claim 26; claim 29 is being interpreted as depending from claim 26; claim 30 is being interpreted as depending from claim 21; claim 31 is being interpreted as depending from claim 31; claim 33 is being interpreted as depending from claim 31; claim 34 is being interpreted as depending from claim 33; claim 35 is being interpreted as depending from claim 33; claim 36 is being interpreted as depending from claim 33; claim 37 is being interpreted as depending from claim 36; claim 38 is being interpreted as depending from claim 36; claim 39 is being interpreted as depending from claim 31; and claim 40 is being interpreted as depending from claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-28, 30-34, and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurabe et al. (US 2015/0197390) (hereinafter Kurabe).
Regarding Claim 21

	Kurabe teaches an insulating container (below – Fig. 7) comprising: a first inner wall (5) having a first end having an opening (8) extending into an internal reservoir for receiving contents; a second outer wall (4) forming an outer shell of the container, the second outer wall comprising a dimple (16), the dimple having a circular base and an inner portion converging to a hole (13) extending into the second outer wall, the dimple resembling a dome shape, a cone, or a frustoconical shape, the hole being sealed; and a sealed vacuum cavity (15) forming an insulated double wall structure between the first inner wall and the second outer wall (Paragraphs [0022], [0024], and [0025]).

    PNG
    media_image1.png
    666
    647
    media_image1.png
    Greyscale


Regarding Claim 22

	Kurabe teaches a disc (7) covering the circular base.

Regarding Claim 23

	Kurabe teaches the second outer wall (4) comprises a bottom portion (3) and wherein the dimple (16) is located in the bottom portion and wherein the hole (13) of the dimple is sealed by a resin (Paragraphs [0022] and [0024]).

Regarding Claim 24



Regarding Claim 26

	Kurabe teaches a cap (7) covering the dimple (16) and a weld connecting the cap to the second outer wall, wherein the weld is not visually apparent to a user (Paragraphs [0027], [0028], and [0034]).

Regarding Claim 27

	Kurabe teaches the cap (7) receives a weight (56) (Paragraphs [0059] and [0061]) which will dampen sound when the container is placed on a surface.

Regarding Claim 28

	Kurabe teaches the second outer wall (4) includes a vertical wall section (24/21) which is configured to receive the bottom portion (3) and the cap (7) (Paragraph [0034]).

Regarding Claim 30

	Kurabe teaches the first inner wall (5) and the second outer wall (4) are stainless steel (Paragraph [0022]).

Regarding Claim 31

	Kurabe teaches an insulating container (Fig. 7) comprising: a first inner wall (5) having a first end having an opening (8) extending into an internal reservoir for receiving contents; a second outer wall (4) forming an outer shell of the container, the second outer wall comprising a forming a first inner wall”, “forming a second outer wall”, “forming a dimple”, and “sealing the hole” are all so generic that it would appear obvious to one of ordinary skill in the art that in order to create the container of Kurabe the individual pieces would have to be “formed” and the sealed hole would have to be “sealed”. As such, the generic method steps do not provide patentable distinction over the prior art of record.

Regarding Claim 32

	Kurabe teaches covering the circular base with a disc (7).

Regarding Claim 33

	Kurabe teaches the second outer wall (4) comprises a bottom portion (3) and wherein the dimple (16) is located in the bottom portion (Paragraphs [0022] and [0024]).

Regarding Claim 34

	Kurabe teaches the bottom portion (3) defines a center and the dimple (16) is located at the center, as can be seen in Fig. 7 above.

Regarding Claim 36



Regarding Claim 37

	Kurabe teaches the second outer wall (4) includes a vertical wall section (24/21) which is configured to be secured to the bottom portion (3) and the cap (7) (Paragraph [0034]).

Regarding Claim 38

	Kurabe teaches the cap (7) has a weight (56) (Paragraphs [0059] and [0061]) which will dampen sound when the container is placed on a surface.

Regarding Claim 39

	Kurabe teaches the first inner wall (5) and the second outer wall (4) are stainless steel (Paragraph [0022]).

Regarding Claim 40

	Kurabe teaches sealing the hole (13) with a resin (Paragraphs [0024] and [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurabe as applied to claims 23 and 33 above.
Regarding Claim 25

	Kurabe teaches all the limitations of claim 23 as shown above.  Kurabe further teaches the bottom portion defines a center. Kurabe does not teach the dimple is located offset from the center.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the dimple located offset from center since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04, VI, C.  Applicant has not disclosed that the dimple being located offset from center provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of the dimple being located offset from center does not provide patentable distinction over the prior art of record.

Regarding Claim 35

	Kurabe teaches all the limitations of claim 33 as shown above.  Kurabe further teaches the bottom portion defines a center. Kurabe does not teach locating the dimple offset from the center.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the dimple located offset from center since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04, VI, C.  Applicant has not disclosed that the dimple being located offset from center provides an .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurabe as applied to claim 26 above, and further in view of Roach-Cuming (US 1462092).
Regarding Claim 29

	Kurabe teaches all the limitations of claim 26 as shown above.  Kurabe does not teach the second outer wall has a first thickness and the cap has a second thickness and wherein the second thickness is greater than the first thickness to dampen sound when the insulating container is placed onto a surface.  
	Roach-Cuming teaches applying a coating, such as rubber to the surface of a vacuum container to increase the thickness for the purpose of at least sound-deadening (Pg. 1, Ln. 31-49).  
Kurabe and Roach-Cuming are analogous inventions in the field of vacuum containers.  It would have been obvious to one skilled in the art at the time of filing to modify the cap of Kurabe with the teachings of the increased thickness of Roach-Cumming in order to provide sound-deadening and conservation of high and low temperatures (Pg. 1, Ln. 44-49).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 14 of U.S. Patent No. 10390659. Although the claims at issue are not identical, they are not patentably distinct from each other because both include a container having a first inner wall, a second outer wall comprising a dimple shaped like a dome having a circular base and an inner portion converging to a hole, the hole being sealed, and a sealed vacuum cavity between the first inner and second outer walls; as well as methods of forming a container having the above characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733